DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Ian Blum on July 19, 2022.

The application has been amended as follows: 
Claims 1-2 have been cancelled. 

Claim 3 has been replaced with 
-- 
3. A tissue elasticity measurement device comprising:
a supersonic wave measuring instrument that measures a pulse waveform corresponding to a blood flow velocity using a pulse wave Doppler method, wherein the pulse waveform obtained by the supersonic wave measuring instrument using the pulse wave Doppler method is the flow velocity as a function of time; and
an information processor that calculates a coefficient of variation from a pulse waveform obtained by the supersonic wave measuring instrument, 
wherein the information processor has a waveform processor that determines at least one of: an absolute maximum flow velocity, a maximum value, a minimum value, and a mean value at each time phase of a pulse waveform, and calculates a coefficient of variation from at least one of the absolute maximum flow velocity, the maximum value, the minimum value, and the mean value, 
wherein the waveform processor extracts an envelope so as to conform to a standard three-phase pulse waveform having a retrograde first waveform part with an ascending peak of a flow velocity, an antegrade second waveform part with a descending peak of a flow velocity, and an antegrade third waveform part with a descending peak of a flow velocity during a heartbeat period, and calculates a coefficient of variation therefrom.
--. 

Claim 5 has been replaced with
--
5.  A tissue elasticity measurement device comprising: 
a supersonic wave measuring instrument that measures a pulse waveform corresponding to a blood flow velocity by a pulse wave Doppler method; and
an information processor that calculates a coefficient of variation from a pulse waveform obtained by the supersonic wave measuring instrument, 
wherein a CV value standing for the coefficient of variation, is given by the following expression:

    PNG
    media_image1.png
    131
    1427
    media_image1.png
    Greyscale

where, n is the number of samples of a pulse waveform, Vi is a blood flow velocity, and Vm_peak is a mean value of the blood flow velocity.
--.

Claim 6 has been replaced with
--
6. The tissue elasticity measurement device according to claim 5 
--.

Claim 7 has been replaced with 
--
7. The tissue elasticity measurement device according to claim 5 
-- 

Claim 8 has been replaced with
--
8. The tissue elasticity measurement device according to claim 5 
--.

	Claims 9-11 have been cancelled. 

Reasons for Allowance
Claims 3-8 are allowed over the prior art of record as amended in the response filed on February 10, 2022 and as amended in the examiner’s amendment above.

The following is an examiner’s statement of reasons for allowance: The combined and closest prior art of records fail to teach that: a. an information processor that calculates a coefficient of variation from a pulse waveform obtained by the supersonic wave measuring instrument, 
wherein the information processor has a waveform processor that determines at least one of: an absolute maximum flow velocity, a maximum value, a minimum value, and a mean value at each time phase of a pulse waveform, and calculates a coefficient of variation from at least one of the absolute maximum flow velocity, the maximum value, the minimum value, and the mean value, 
wherein the waveform processor extracts an envelope so as to conform to a standard three-phase pulse waveform having a retrograde first waveform part with an ascending peak of a flow velocity, an antegrade second waveform part with a descending peak of a flow velocity, and an antegrade third waveform part with a descending peak of a flow velocity during a heartbeat period, and calculates a coefficient of variation therefrom; b. an information processor that calculates a coefficient of variation from a pulse waveform obtained by the supersonic wave measuring instrument, 
wherein a CV value standing for the coefficient of variation, is given by the following expression:
    PNG
    media_image1.png
    131
    1427
    media_image1.png
    Greyscale

where, n is the number of samples of a pulse waveform, Vi is a blood flow velocity, and Vm_peak is a mean value of the blood flow velocity.
. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO JOSEPH PENG whose telephone number is (571)270-1792.  The examiner can normally be reached on Monday thru Thursday: 8:30am-5:00pm, Alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO JOSEPH PENG/Primary Examiner, Art Unit 3793